Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez.
En más de una ocasión, este Tribunal ha enfrentado controversias relacionadas con el uso incorrecto de los for-mularios de notificación de la Rama Judicial. Véanse: Plan Salud Unión v. Seaboard Sur. Co., 182 DPR 714 (2011); Dávila Pollock et als. v. R.F. Mortgage, 182 DPR 86 (2011). Particularmente, hemos tenido que evaluar qué impacto, si alguno, tiene la utilización de estos formularios sobre la notificación correcta de los dictámenes judiciales y en torno al cómputo del término para recurrir de estos.
Hoy atendemos nuevamente una controversia de tal na-turaleza, esta vez en el contexto de las solicitudes de deter-minaciones de hechos adicionales y de reconsideración que, al amparo de la Regla 43.1 de Procedimiento Civil, 32 LPRA Ap. V, se presentan conjuntamente.(1) Es decir, el caso de autos nos exige dirimir cómo se debe notificar una determi-nación judicial que resuelve solicitudes de reconsideración y de determinaciones de hechos adicionales presentadas en un mismo escrito.
*260Al abordar esta controversia, la Opinión mayoritaria hace énfasis en el uso de los formularios de notificación. Concluye así que, para notificar correctamente determina-ciones como la que nos ocupan, los tribunales tienen que utilizar simultáneamente dos formularios: el OAT-082, que atiende las mociones de reconsideración, y el OAT-687, que se refiere a las mociones de determinaciones de hechos ini-ciales o adicionales. Lo anterior es una complicación de nuestro ordenamiento procesal civil motivada por un simple formalismo. Véase G. Brau Ramírez, Derecho procesal civil, 81 Rev. Jur. UPR 583, 584 (2012).
Por entender que este análisis toma como punto de par-tida una concepción errada sobre lo que constituye una no-tificación correcta, no puedo avalar el proceder mayoritario en este caso. Considero, en cambio, que a la hora de deter-minar si una notificación como la de autos es adecuada, es preciso evaluar su contenido, no el formulario utilizado para instrumentarla. Como mínimo, toda notificación debe comunicar a las partes qué atendió el tribunal y cuál es su determinación al respecto.(2) En el contexto de solicitudes conjuntas de reconsideración y de determinaciones de he-chos adicionales, lo determinante es que de la notificación se desprenda razonablemente que el tribunal atendió ambos asuntos y cómo los resolvió. Si tales parámetros mínimos están ausentes, las partes no quedan debidamente avisadas sobre lo resuelto y la notificación es inadecuada. Reitero, pues, que es la suficiencia del contenido, no el uso correcto de un formulario, lo que confiere validez a una notificación.
Cónsono con lo anterior, ante solicitudes como la de autos, considero que el tribunal cumple con los rigores aplica-bles a una adecuada notificación si, por ejemplo, expresa lo siguiente: 'Vista la Moción solicitando determinaciones de hechos adicionales y moción de reconsideración presentada *261por la parte peticionaria, se declara la misma no ha lugar”. Esto, aunque utilice el formulario OAT-082, diseñado para notificar la determinación del tribunal sobre una moción de reconsideración. Es razonable esperar que, al leer un len-guaje como este, las partes entiendan que el tribunal aten-dió y denegó los dos asuntos que le fueron planteados.
Ahora bien, el escenario del presente caso dista mucho de ese ejemplo. Las resoluciones recurridas únicamente hacen alusión a la solicitud de reconsideración presentada por la Sra. Myrna Berrios Fernández. En particular, estas disponen lo siguiente: “Certifico que en relación con Moción solic [sic] reconsideración ... el Tribunal dictó la orden que se transcribe a continuación: No Ha Lugar”. Apéndice, pág. 137. Nótese que la citada expresión no hace alusión a la solicitud de determinaciones adicionales de hechos. Como cuestión de hecho, ni siquiera hace referencia al título de las mociones presentadas.(3)
Es por ello que difiero también de las opiniones disiden-tes emitidas en este caso. Distinto a lo allí expresado, aquí se nos plantea un problema de sustancia, no de forma. El contenido de las notificaciones es sumamente confuso y no permite concluir que el tribunal atendió los dos asuntos que le fueron planteados en la misma moción. Ello incluso cuando las Reglas de Procedimiento Civil exigen que am-bas peticiones se notifiquen simultáneamente.(4) Ante una notificación tan escueta, es más que razonable que las par-tes se confundieran y tuviesen dudas legítimas sobre lo resuelto. En particular, sobre asuntos trascendentales tales como si el foro de instancia denegó también su solicitud de determinaciones de hechos adicionales y si su término *262para revisar las resoluciones en cuestión comenzó a transcurrir.
Ante ese panorama, no procede penalizar a la parte afectada por una notificación deficiente como la de autos. Por el contrario, creo firmemente que al enfrentar errores en la notificación de dictámenes, "la balanza debe incli-narse hacia no perjudicar a las partes adversamente afec-tadas por dictámenes notificados de esta manera”. L.J. Torres Asencio y J.M. Viggiano, Derecho procesal apelativo, 82 Rev. Jur. UPR 345, 361 (2013). Después de todo, el error cometido —y la confusión que este pudiese producir— es imputable exclusivamente al propio tribunal, por lo que me parece inaceptable afectar los derechos y el debido proceso de ley de las partes.
En vista de que las notificaciones cursadas a las partes en este caso fueron insuficientes, ordenaría al foro de ins-tancia notificar nuevamente las resoluciones recurridas con tal de cumplir con los parámetros mínimos a los que he hecho referencia.
Aclarado lo anterior, debo señalar que reconozco que el sistema de volantes de la Rama Judicial —que pretendía simplificar y uniformar el trámite de los procesos de noti-ficación— en ocasiones es problemático. Véanse: Torres Asencio y Viggiano, supra; Brau Ramírez, supra. Soy cons-ciente también de la confusión que el uso de los distintos formularios genera en nuestro ordenamiento procesal y apelativo, tanto a nivel interno como externo.
Es por eso que, tras asumir la presidencia del Tribunal Supremo, ordené la creación de un grupo de trabajo cuya principal misión es atender las problemáticas relacionadas al sistema de formularios de la Rama Judicial. Esto, con miras a estudiar la conveniencia de diseñar un sistema uniforme de notificaciones que simplifique el esquema actual, comunique adecuadamente a las partes los asuntos que el tribunal resolvió y les aperciba, cuando así proceda, de su derecho a apelarlos. De esta forma, no solo atende-*263mos el problema que nos ocupa, sino que también adapta-mos el sistema de notificaciones a las innovaciones tecno-lógicas que ya están encaminadas para la Rama Judicial.(5) Véase, por ejemplo, Implementación del módulo para la Notification Electrónica en los Tribunales (NET) a los(as) abogados(as) mediante los correos electrónicos registrados en el RUA, OAJP-2016-002.
La encomienda que hiciera a este grupo de trabajo está sumamente adelantada y próximamente estaremos imple-mentando un sistema que unificará y simplificará las noti-ficaciones y que atenderá de forma más efectiva las nece-sidades de las partes que acuden ante nuestro sistema judicial.

 Según reseña la Opinión mayoritaria, la Regla 43.1 de Procedimiento Civil exige que las partes que interesen solicitar determinaciones de hechos adicionales y reconsideración del dictamen del tribunal, entre otras, presenten ambos asuntos en un solo escrito. 32 LPRA Ap. V. Conforme a la regla, el tribunal también deberá resolver ambos asuntos simultáneamente. íd.


 Ello, claro está, unido a elementos tales como un apercibimiento del derecho que tiene la parte de apelar, entre otros. No obstante, obsérvese que en este caso tal apercibimiento está presente en las notificaciones controvertidas.


 Las mociones presentadas se titulan Moción solicitando determinaciones de hechos adicionales y Moción de reconsideración sobre alimentos “pendente lite" y so-bre la causal de divorcio, respectivamente.


 Estimo que no podemos descansar únicamente en el texto de la Regla 43.1 de Procedimiento Civil, supra, para presumir que las partes han entendido que el juez o la jueza atendió ambos asuntos. Máxime si la propia notificación cursada solo hace referencia a una de las solicitudes.


 Más aún, la implementación de un formulario uniforme significará una re-ducción en los costos implicados en la renotificación de dictámenes instrumentados mediante el formulario incorrecto. Ello, tanto para la Rama Judicial, que tiene que invertir en papel, sellos y recursos humanos, entre otros, como para las partes, que se ven obligadas a, por ejemplo, presentar mociones y más de un recurso apelativo ante la incertidumbre de si la notificación cursada fue adecuada.